           Case 1:20-cv-01086-JDB Document 27 Filed 07/31/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA


TAYLOR ENERGY COMPANY LLC,       )
                Plaintiff,       )
vs.                              ) CIVIL ACTION NO.: 20-01086 (JDB)
                                 )
UNITED STATES OF AMERICA,        )
ACTING BY AND THROUGH THE        )
UNITED STATES COAST GUARD        )
NATIONAL POLLUTION FUNDS CENTER, )
                  Defendant.     )
                                 )
                                 )

               TAYLOR ENERGY’S MOTION TO DISMISS COUNTERCLAIMS

         Plaintiff/Counterclaim-Defendant, Taylor Energy Company LLC (“Taylor Energy”),

through its undersigned counsel, respectfully submits the instant Motion to Dismiss Counterclaims

(“Motion”), seeking the dismissal of the claims asserted by Counterclaim-Plaintiff, the United

States of America, “at the request of and on behalf of the United States Coast Guard” (the

“Counterclaims”).

                                                 1.

         As discussed in the Memorandum of Points and Authorities in Support of Taylor Energy’s

Motion to Dismiss Counterclaims submitted herewith, various independent bases exist under

Federal Rules of Civil Procedure 12(b)(1), (12(b)(3), and 12(b)(6) for the dismissal of the

Counterclaims.

                                                 2.

         For the reasons discussed in the accompanying memorandum of points and authorities, this

Court should grant Taylor Energy’s Motion, and dismiss the Counterclaims in their entirety.



{N4056985.1}
           Case 1:20-cv-01086-JDB Document 27 Filed 07/31/20 Page 2 of 3




                                                   3.

         Pursuant to Local Civil Rule 7(f), Taylor Energy submits that at this time, oral argument is

not necessary to decide this Motion.

         WHEREFORE, Taylor Energy Company LLC respectfully prays that its Motion to

Dismiss Counterclaims be granted, and that, pursuant to Federal Rules of Civil Procedure 12(b)(1),

12(b)(3), and 12(b)(6), the Court dismiss the Counterclaims in their entirety.


         DATED this 31st day of July, 2020.

                                               Respectfully submitted,


                                               /s/ Carl D. Rosenblum
                                               CARL D. ROSENBLUM, T.A. (LA #02083)
                                               (Admitted Pro Hac Vice)
                                               ALIDA C. HAINKEL (LA #24114)
                                               (Admitted Pro Hac Vice)
                                               LAUREN C. MASTIO (LA #33077)
                                               (Admitted Pro Hac Vice)
                                               TAYLOR K. WIMBERLY (LA #38942)
                                               (Admitted Pro Hac Vice)
                                               Jones Walker LLP
                                               201 St. Charles Avenue, 49th Floor
                                               New Orleans, Louisiana 70170-5100
                                               Telephone: (504) 582-8000
                                               Facsimile: (504) 589-8296
                                               E-mail: crosenblum@joneswalker.com
                                               And

                                               /s/ Paul A. Debolt
                                               PAUL A. DEBOLT (DC Bar No. 450904)
                                               Venable LLP
                                               600 Massachusetts Avenue, NW
                                               Washington, D.C. 20001
                                               Telephone: (202) 344-4000
                                               Email: PADebolt@Venable.com

                                               Attorneys for Taylor Energy Company LLC,
                                               Plaintiff/Counterclaim Defendant




{N4056985.1}                                      2
           Case 1:20-cv-01086-JDB Document 27 Filed 07/31/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I certify that on this 31st day of July, 2020, a true and correct copy of the foregoing pleading

was filed electronically with the Clerk of Court of the District of Columbia by using the CM/ECF

system, which provides notice of filing to all counsel of record by electronic means.

                                                 s/ Carl D. Rosenblum
                                                 CARL D. ROSENBLUM




{N4056985.1}                                        3
